Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2006

Comm of PA v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3295




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Comm of PA v. Vora" (2006). 2006 Decisions. Paper 240.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/240


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-33                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-3295
                                   ________________


                      COMMONWEALTH OF PENNSYLVANIA

                                            v.

                               DR. CHANDAN S. VORA,

                                             Appellant


                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                            (D.C. Civ. No. 06-cv-00106-GD)
                      District Judge: Honorable Gustave Diamond
                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   October 26, 2006

       Before: SLOVITER, CHAGARES AND NYGAARD, CIRCUIT JUDGES
                           (Filed: November 6, 2006)


                                        OPINION


PER CURIAM

       Chandan S. Vora appeals from the May 24, 2006 order of the United States

District Court for the Western District of Pennsylvania dismissing pursuant to 28 U.S.C. §

1915(e)(2)(B) her “Petition for Removal” for lack of jurisdiction.

       In May 2006, Dr. Chandan Vora filed a motion to proceed in forma pauperis and a
“Petition for Removal.” In that petition, Vora attempted to remove two City of

Johnstown summonses charging Vora with driving with an unsecured load, a summary

traffic offense under 75 Pa. C.S.A. § 4903, and scattering rubbish in violation of 18 Pa.

C.S.A. § 6501 (another summary offense), two arrest warrants issued for her failure to

appear on the summonses, a request for suspension of Vora’s driver’s license for failure

to respond to the traffic summons and to pay the fines and costs, and a criminal complaint

and trial notice, both filed September 22, 2005, alleging a municipal code violation with

respect to certain motor vehicles on Vora’s property. She submitted a sizeable volume of

medical records in support of her claim that City of Johnstown officials of Italian descent

and others conspired to violate her civil rights.

       On May 24, 2006, the District Court dismissed the “Petition for Removal,”

concluding that the petition sought to attack a criminal proceeding over which the District

Court had no jurisdiction and that the pleadings failed to state a claim upon which relief

could be granted. Vora immediately moved to vacate the dismissal order, claiming that

the City of Johnstown officials were part of a much larger conspiracy that began in the

1970’s and involved the Prime Minister of India, among others. The District Court

treated the motion as a timely filed reconsideration motion and denied it for the same

reasons set forth in its original dismissal order. This timely appeal followed.

       Vora was granted leave to proceed in forma pauperis, and the appeal is now before

the Court for determination pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court must

dismiss an appeal if it (i) is frivolous or malicious, (ii) fails to state a claim upon which

                                               2
relief may be granted, or (iii) seeks monetary damages from a defendant with immunity.

An action or appeal may be dismissed under § 1915(e)(2)(B) for either legal or factual

reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       After reviewing Vora’s District Court pleadings and notice of appeal, we conclude

that the District Court correctly dismissed the “Petition For Removal” for lack of

jurisdiction and properly denied the reconsideration motion. Vora petitioned for removal,

presumably under the civil rights removal statute, 28 U.S.C. § 1443, alleging that city

personnel engaged in harassing prosecutions in violation of her civil rights. The civil

rights removal statute applies only to the removal of state court proceedings. Id.; see also

28 U.S.C. § 1447(a). Here, the citations, summonses, complaints and warrants entail

summary proceedings before a district justice and the license suspension request is an

administrative matter. Assuming in Vora’s favor that the civil rights removal statute

applies to such proceedings, her rambling, generalized, and unsupported allegations do

not meet the specific criteria for § 1443 removal. See City of Greenwood v. Peacock, 384

U.S. 808, 827 (1966); Ronan v. Stone, 396 F.2d 502, 503 (1st Cir. 1968). We have no

independent reason to believe that the City of Johnstown will not afford Vora any process

she is due.

       Having found no legal merit to this cause, we will dismiss the appeal pursuant to

28 U.S.C. § 1915(e)(2)(B). Vora’s motions for injunctive relief are denied.




                                             3